This appeal is from a judgment in favor of appellees in a suit brought against them, on an alleged joint contract, by appellant.
The case was tried by the court, sitting without a jury. The rules of review are too well known to need re-statement.
The pleas were "in short by consent." We are not sure that we understand, exactly, what is meant by that; but the issues that were litigated are simple and not difficult of comprehension from the record.
Appellees denied any joint contract; and claimed that all amounts due appellant by Mrs. Leak had been paid.
The evidence was in conflict; and we see no occasion to overturn the judgment rendered.
It is affirmed.
Affirmed.